LatimeR, Judge
(dissenting in part and concurring in part) :
I dissent from that part of the Court’s opinion which holds there was material prejudice because the law officer failed to give more adequate instructions. I concur in the remaining portions.
The Court’s opinion does not fully develop the manner in which the elements of the offense of voluntary manslaughter were ealled to the attention of the court-martial. However, this is of little importance in view of the rule announced in United States v. Gilbertson (No. 318), 1 USCMA 465, 4 CMR 57, decided July 22, 1952. The principles herein discussed are similar to those advanced in that case and my reasons for dissenting are substantially set forth therein. No good purpose would be served by repeating them.